Citation Nr: 1140411	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-16 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to service connection for gout, including as secondary to the service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension, including as secondary to the service-connected diabetes mellitus.

3.  Entitlement to service connection for hypothyroidism, including as secondary to the service-connected diabetes mellitus.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 1971.  

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2008, the Veteran filed a notice of disagreement (NOD) in which he referenced attached medical statements.  These statements note, among other things, that the Veteran is considered disabled for his lifetime.  This Board accepts this as a timely disagreement with the denial of entitlement to TDIU in the October 2008 rating decision denying entitlement to TDIU (among other issues).  Remand is therefore necessary to enable the Agency of Original Jurisdiction (AOJ) to issue an SOC as to this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999) (when the claimant has filed an NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of an SOC).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a June 2010 substantive appeal, which is not timely as to the most recent June 2009 SOC, but was filed prior to certification of his claim to the Board in December 2010, the Veteran indicated he wished to have a hearing before the Board appearing at his local RO, and that he would appear by video teleconference.  38 C.F.R. §§ 20.700, 20.703 (2011).  

In addition, as noted above, the Veteran's filed an NOD in November 2008 as to the issues of entitlement to TDIU.  Hence, remand is required to enable the AOJ to issue an SOC as to this issue.  See Manlincon, supra.

Accordingly, the case is REMANDED for the following:

1.  Issue to the Veteran and his representative, an SOC on the claim for entitlement to TDIU.  Inform the Veteran of the requirements to perfect an appeal with respect to these issues.

2.  If the Veteran perfects his appeal with respect to this issue, ensure that any indicated development is completed before the issue is certified for appellate consideration.

3.  The RO should schedule the Veteran for a video teleconference hearing at the local RO.  Ensure that the notice scheduling the hearing is associated with the claims folder.  The case should then be processed in accordance with established appellate procedure.

The Veteran is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (1).


